                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


 UNITED STATES OF AMERICA, ex rel.
 MCCURLEY,                                               CASE NO. 2:16-cv-087

           Plaintiff/Relator,                            FILED UNDER SEAL

           v.                                            JUDGE SMITH

 L-3 COMMUNICATIONS CORPORATION,                         MAGISTRATE JUDGE VASCURA
 et al.,

           Defendants.

                                                ORDER

       The United States having consented to the Relator’s Notice of Voluntary Dismissal of
this case pursuant to 31 U.S.C. § 3730(b)(1), the Court rules as follows:
       1.        This case is hereby dismissed without prejudice as to both the United States and
Relator;
       2.        The filing of this case, the Complaint, the Relator’s Notice of Dismissal, the
United States’ Notice of Consent to Relator's Notice of Dismissal, and this Order shall be
unsealed. All other pleadings filed prior to this Order shall remain under seal;
       3.        The seal shall be lifted as to all other pleadings filed in this case after entry of this
Order; and
       4.        All unsealed pleadings, and the filing of this case, shall be made available on the
Court’s CM/ECF system.


       IT IS SO ORDERED.

                                                   /s/Chelsey M. Vascura
                                                 UNITED STATES MAGISTRATE JUDGE


Dated: October ______,
                7      2019
